A significant clause of the contract is a conspicuous marginal advertisement describing the writing as a "Non-Forfeiture Endowment Policy." The forfeiture clause, qualified by the provision for a "paid-up" policy, does not mean that the reduced, "paid-up," "nonforfeiture" insurance is annually forfeitable for nonpayment. The strict construction for which the defendants contend would leave the insured exposed to a danger from which the reduction and conversion of the policy would be generally understood to relieve him; and it is not to be presumed that the document was ingeniously drawn for the purpose of fraudulently obtaining money by nonforfeiture pretences. All parts of the contract taken together can be and should be reasonably and liberally understood as designed to accomplish the scheme of nonforfeiture for nonpayment, which men in general would believe the policy invited them to accept.
The original contract did not make the nonpayment forfeiture clause applicable to the promised "paid-up" policy into which the original could be converted; and the conversion, written upon the original, is reasonably construable as a performance of the promise, and not a violation of it. Forfeiture for nonpayment was a condition to which the reduced insurance was not to be subject. The plaintiff's agreement (in the quitclaim) to continue the annual payment of interest on the notes was, like each of the notes, a mere agreement to pay money, and not a contract of forfeiture. An intention of the plaintiff to suffer, and of the defendants to inflict, so severe and contradictory a penalty as the forfeiture of a "nonforfeiture," "paid-up" policy, for a failure to pay interest, cannot be fairly inferred from the terms of a contract making nonforfeiture for nonpayment so prominent an inducement, and providing, as a remedy for nonpayment, the deduction of interest and all other indebtedness from the amount of insurance payable by the defendants. The plaintiff is entitled to judgment.
Case discharged.
CLARK, J., did not sit: the others concurred.